DETAILED ACTION
Claims 1-2 are pending before the Office for review.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 is rejected under 35 U.S.C. 103 as being unpatentable over KATAYAMA et al (U.S. Patent 6,267,648) in view of ELMAR et at (U.S. Patent 6,095,899).
With regards to claim 1, Katayama renders obvious a processing method for a wafer having a chamfered portion at a peripheral edge, the processing method comprising: a preparation step of preparing a cutting apparatus, the cutting apparatus including a holding table that holds the wafer, a first cutting unit having a first cutting blade for cutting the wafer held by the holding table, and a second cutting unit having a second cutting blade for cutting the wafer held by the holding table, and a holding step of holding the wafer by the holding table; and a chamfer removing step of rotating the holding table while causing the first cutting blade to cut into the peripheral edge of the wafer at least to a grinding finish thickness of the wafer, thereby removing the chamfered portion in a region reaching the grinding finish thickness, after the holding step is carried out, wherein, in the chamfer removing step, the second cutting unit is positioned at a position adjacent to the first cutting unit at such a height that the second cutting blade does not make contact with the wafer and on the side of a center of the wafer as compared to the first cutting unit (Col. 20 line 65- Col 22 line 64 Figure 17 discloses a method of a wafer having a chamfered portion on the edge the wafer (W), a cutting apparatus (200), a holding table 100 a first cutting unit 108 R for cutting the wafer W held by the holding table 100 and a second cutting unit 108F having a second cutting blade held by the holding table, during the rough machining the wafer is chamfered using the rough chamfering grindstone 108R and the second cutting unit 108F is held above the wafer during the grindstone chamfering 108R).
Katayama does not explicitly disclose a first cutting liquid supply nozzle for supplying a cutting liquid to the first cutting blade, a second cutting liquid supply nozzle for supplying the cutting liquid to the second cutting blade; grinding to a finish thickness while supplying the cutting liquid from the first cutting liquid supply nozzle to cut the peripheral edge of the wafer and the cutting liquid is supplied from the second cutting liquid supply nozzle.
Elmer discloses a method for chamfering a portion at a peripheral edge of a wafer comprising a holding means for holding the workpiece to be machined, supplying a working liquid from a supplying means wherein the cutting liquid and the cutting blade chamfer the edge of the semiconductor wafer (Col. 2 lines 28-59, Col. 5 lines 27-54). In addition it is prima facie obvious to duplicate parts including duplicating a supply nozzle (MPEP 2144.04 (VI)(B) As such Katayama as modified by Elmer renders obvious providing a means for supplying a working liquid to each cutting blade to chamfer the ed of the wafer wherein the desired is chamfer to the desired thickness (Katayama Col. 2 lines 28-59, Col. 5 lines 27-54) which renders obvious disclose a first cutting liquid supply nozzle for supplying a cutting liquid to the first cutting blade, a second cutting liquid supply nozzle for supplying the cutting liquid to the second cutting blade; grinding to a finish thickness while supplying the cutting liquid from the first cutting liquid supply nozzle to cut the peripheral edge of the wafer and the cutting liquid is supplied from the second cutting liquid supply nozzle.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of Katayama to include the nozzles as rendered obvious by Elmer because the reference of Elmer teaches that the use of a working liquid prevents the appearance of cracks or distortion in the ground semiconductor wafer and makes it possible to accomplish mirror like grinding (Col. 6 lines 5-11).

Claim(s) 2 is rejected under 35 U.S.C. 103 as being unpatentable over KATAYAMA et al (U.S. Patent 6,267,648) in view of ELMAR et at (U.S. Patent 6,095,899), as applied to claim 1, in further view of SEKIYA (U.S. Patent Application Publication 20180342398).
With regards to claim 2, the modified teachings of Katayama renders obvious the limitations of claim 1 as previously discussed.
However the modified teaching of Katayama are silent as to a grinding step of grinding a back side of the wafer to thin the wafer to the grinding finish thickness after the chamfer removing step is carried out.
Sekiya discloses a wafer processing method comprising a grinding step comprising performing a backside grinding of the wafer to thin the wafer to the desired reduced thickness (Paragraphs [0062]-[0064]) rendering obvious a grinding step of grinding a back side of the wafer to thin the wafer to the grinding finish thickness after the chamfer removing step is carried out.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to further modify the modified method of Katayama to include the backside grinding as rendered obvious by Sekiya because one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desire wafer using the backside grinding as rendered obvious by Sekiya. MPEP 2143D

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE P. DUCLAIR whose telephone number is (571)270-5502. The examiner can normally be reached 9-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE P DUCLAIR/Primary Examiner, Art Unit 1713